Citation Nr: 0504966	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  02-21 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).  

2.  Entitlement to service connection for a right hand 
disability.  

3.  Entitlement to service connection for a left hand 
disability.  

4.  Entitlement to service connection for bilateral 
patellofemoral syndrome of the knees.   

5.  Entitlement to an increased rating for tendonitis with 
impingement syndrome, right shoulder, currently evaluated as 
20 percent disabling.  

6.  Entitlement to a compensable rating for hemorrhoids.  

7.  Entitlement to a compensable rating for tension 
headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1997 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The decision, in pertinent part, denied 
service connection for GERD, a bilateral knee disability, and 
disabilities of the right and left hands.  Additionally, the 
RO denied increased disability ratings for the veteran's 
service-connected right shoulder disability, hemorrhoids, and 
tension headaches.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at a hearing in Washington, D.C. in 
December 2004; a copy of the transcript of the proceeding is 
associated with the claims file.  Following the hearing, the 
veteran submitted evidence accompanied by a waiver of initial 
RO review of the evidence.  

During the hearing, the veteran's representative contended 
that the veteran filed a notice of disagreement with respect 
to a July 2003 RO decision that granted service connection 
for pseudofolliculitis barbae.  The Board, however, does not 
find evidence of a document that could be construed as a 
notice of disagreement with the RO decision.  Review of the 
claims file, reveals, however, that in May 2004, the veteran 
claimed entitlement to service connection for a right ankle 
disability, and clamed entitlement to service connection for 
depression as secondary to his service-connected 
disabilities.  The RO has yet to develop these issues.  
Accordingly, they are referred to the RO for appropriate 
action.  

The issues of service connection for bilateral patellofemoral 
syndrome of the knees and an increased rating for tension 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Gastroesophageal reflux disorder was not shown during 
service.  There is no medical evidence showing treatment for 
a gastroesophageal reflux disorder.  The veteran has 
occasional nausea that has been linked to his service-
connected headache disability.  

2.  The veteran has a current right hand strain.  A right 
hand strain was not shown during service and a current right 
hand strain has not been etiologically linked to an incident 
or injury during service.  

3.  A left hand injury in service resolved during service.  
Service medical records do not show injury to a left thumb 
during service.  A left thumb condition is not etiologically 
linked to an incident or injury during service.  

4.  The veteran's right shoulder disability is manifested by 
frequent dislocation, pain, instability and flexion limited 
to approximately 60 degrees.  The veteran is left handed.

5.  The veteran's hemorrhoids are no more than moderate in 
degree, and are not large, thrombotic, irreducible, with 
excessive redundant tissue, or evidencing frequent 
recurrences, and have not caused anemia or fissures.  


CONCLUSIONS OF LAW

1.  Gastroesophageal reflux disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  A right hand disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

3.  A left hand disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

4.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for the assignment of a rating of 30 
percent for the service-connected right shoulder disability 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.45, 4.59, 4.71a including Diagnostic 
Codes 5024, 5200, 5201, 5202 (2004).  

5.  The criteria for a compensable rating for hemorrhoids are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, in a January 2001 letter pursuant to the 
VCAA, the RO advised the appellant of the types of evidence 
that needed to send to VA in order to substantiate the claim, 
as well as the types of evidence VA would assist in 
obtaining.  In addition, the veteran was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  He was advised that the RO would obtain any VA records 
or other identified medical treatment records.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  

For the above reasons, the Board finds that the RO's notice 
in January 2001 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified medical treatment 
exclusively through the VA medical system.  The RO has 
obtained the veteran's VA outpatient treatment records.  
Moreover, the veteran was afforded VA examinations in March 
2001 and February 2003.  In a July 2004 statement, the 
veteran indicated that he had no additional evidence to 
submit and requested that his case be forwarded to the Board.  
Additionally, the veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge in December 2004.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Service Connection Claims

A.  Legal Criteria  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  



1.  GERD

The veteran's service medical records do not reveal 
complaints or treatment for GERD.  In December 1999, and 
prior to his discharge from service, the veteran was afforded 
a VA general medical examination.  In pertinent part, the 
veteran complained of frequent headaches.  He described 
occasional associated nausea and blurred vision.  A physical 
examination of the mouth and throat revealed no inflammation, 
lesion or deformity.  His abdomen was normal and bowel sounds 
were active.  There was no diagnosis of GERD.  

VA outpatient treatment records during the year following 
discharge from service do not reveal complaints or treatment 
for GERD or gastroesophageal symptoms.  

During a VA examination in March 2001, the veteran reported 
that his headaches caused nausea and vomiting.  The veteran 
did not associate his nausea with reflux.  There were no 
gastroesophageal symptoms reported.  The pertinent diagnosis 
was tension headaches.  

During a VA examination in February 2003, the veteran 
reported that he had headaches, nausea without vomiting, and 
photophobia.  Following a physical examination, the diagnosis 
was tension headaches.  

Finally, during the hearing in December 2004, the veteran 
reported that he had headaches with associated nausea and 
vomiting.  He also claimed that he was entitled to service 
connection for GERD.  

The Board finds that service connection for gastroesophageal 
reflux disease is not warranted.  The competent evidence of 
record does not reflect that the veteran suffered from 
gastroesophageal symptoms or GERD during service or following 
service.  While the veteran complained of nausea during VA 
examinations, the examiners attributed such to his tension 
headaches.  While the veteran receives service-connected 
benefits for tension headaches, the competent evidence does 
not show that he has a separate and distinct gastroesophageal 
disability.  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the appeal must be denied because the first 
essential criterion for a grant of service connection-
competent evidence of the claimed disability--has not been 
met.  

2.  Right Hand Condition

The veteran's service medical records are silent for 
complaints or treatment for a right hand condition.  During 
the VA examination in December 1999, there were no complaints 
of a right hand condition.  A physical examination revealed 
no tenderness, swelling or inflammation of the right hand.  
Range of motion testing revealed no evidence of increased 
discomfort or loss of mobility.  

During the VA examination in March 2001, the veteran reported 
that he injured both of his hands in service.  He complained 
of current, constant pain in the hands, and stated that he 
had difficulty grabbing things and with repetitive use.  The 
physical examination revealed some tenderness to palpation in 
the posterior of the right hand.  Range of motion was normal.  
An x-ray of the right hand was normal.  The diagnosis was a 
right hand strain.  

VA outpatient treatment records do not show complaints or 
treatment for a right hand condition.  

During the hearing in December 2004, the veteran stated that 
he injured his right hand during service when a tank hinge 
fell on top of his hand.  Since service, he stated that he 
received all of his medical treatment through VA.  

Upon review of the evidence of record, the Board finds that 
service connection for a right hand condition is not 
warranted.  There is no probative evidence indicating that 
the veteran sustained an injury to his right hand as alleged.  
Moreover, while the veteran was diagnosed with a right hand 
strain in March 2001, there is no probative evidence showing 
current treatment for a right hand condition or any medical 
evidence linking a right hand condition to an incident or 
injury in service.  

In sum, the preponderance of the evidence is against the 
claim.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-57.  

3.  Left Hand Strain

The veteran's service medical records reflect that he was 
seen for treatment in June 1998 with complaints of a painful 
left hand.  He stated that he struck his hand on a Bradley 
and cut his middle knuckle.  Upon physical examination, he 
had a tender left middle finger, with minimal swelling.  An 
x-ray of his left hand revealed no fracture.  

During the VA examination in December 1999, the veteran 
reported a history of striking his left hand on a Bradley 
fighting vehicle.  Upon physical examination, there was no 
evidence of swelling or inflammation.  Palpation revealed no 
tenderness.  Range of motion testing revealed no evidence of 
increased discomfort or loss of mobility.  An x-ray 
examination of the left hand was normal.  The examiner noted 
that the remote soft tissue injury to the left hand was 
resolved and that there was no active disease present.  

During the VA examination in March 2001, the veteran stated 
that he injured both of his hands in service in 1998.  He 
stated that his left thumb was fractured.  He complained of 
constant pain in both of his hands.  He stated that he 
decreased range of motion of his thumb and that he had 
difficulty with grabbing or repetitive use.  Upon physical 
examination, his left thumb was tender to palpation.  His 
range of motion was normal, except for his 
metacarpophalangeal joint which was limited to 15 degrees.  
An x-ray of the left hand was normal.  He was diagnosed with 
a left thumb strain.  

VA outpatient treatment records do not reveal complaints or 
treatment for a current left hand disability.  

Upon review of the evidence of record, the Board finds that 
service connection for a left hand sprain is not warranted.  
In this respect, while the service medical records show 
injury to left hand, and left middle finger in service, the 
condition was acute and transitory and resolved prior to 
discharge from service.  There is no current evidence of a 
disability of the left hand or the left middle finger.  
Additionally, the veteran's service medical records do not 
support the veteran's allegation during the March 2001 VA 
examination that he injured his left thumb during service.  
Moreover, there is no probative evidence linking a left thumb 
strain to an incident or injury in service.  


III.  Increased Rating Claims

A.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

VA regulations require that disability ratings be based upon 
the most complete evaluation of the condition that can be 
feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on the lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
of the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

1.  Right Shoulder

The veteran's service medical records reflect that he 
initially injured his right shoulder during basic training in 
January 1998.  Medical Evaluation Board proceedings noted a 
diagnosis of right shoulder pain with possible SLAP lesion 
and minor impingement syndrome.  

In August 2000, the RO granted service connection for 
tendonitis with impingement syndrome of the right shoulder.  
A 20 percent disability rating was assigned.  

The veteran underwent physical therapy of the shoulder in 
January 2001.  A January 2001 note indicated that the 
shoulder dislocated while the veteran was waiting in the 
examination room.  

The veteran was afforded a VA examination in March 2001.  
Therein, the veteran complained that his shoulder was 
constantly painful and resulted in frequent dislocation.  He 
stated that the shoulder popped out when working overhead.  
The veteran worked as a clerk with State Farm.  He was left 
hand dominant.  Upon physical examination, the right shoulder 
was tender to palpation.  He could perform flexion to 85 
degrees, extension was to 60 degrees, abduction was to 95 
degrees, adduction to 75 degrees, internal rotation to 90 
degrees, and external rotation to 85 degrees.  The movements 
were accompanied by pain.  The diagnosis was impingement 
syndrome of the right shoulder.  

A September 2001 note indicated that the veteran could not 
move his arm above his head on the right side.  Internal and 
external rotations were normal.  An x-ray examination 
revealed evidence of both a Hillsack's deformity and a 
Bankhart lesion.  The shoulder joint was normally 
articulated.  A MRI examination revealed no evidence of any 
rotator cuff tear.  No significant abnormalities were seen.  

During a VA examination in February 2003, the veteran 
reported frequent shoulder dislocation.  He described 
constant pain without any flare-up.  He stated that 
medication or use of a sling did not help with the pain.  
Upon physical examination, the right should musculature was 
well-developed and showed no signs of atrophy.  He could 
perform flexion to 60 degrees, abduction to 50 degrees, 
extension to 25 degrees, internal rotation to 80 degrees, and 
external rotation to 45 degrees, all limited by diffuse pain.  
There was no evidence of edema, effusion, instability, or 
ankylosis.  An X-ray examination revealed an increasing gap 
between the acromion and the humeral head.  The diagnosis was 
right shoulder chronic subluxation as well as probable 
rotator cuff syndrome.  

During VA treatment in December 2003, the veteran complained 
that the right shoulder dislocated 3-4 times a week.  He 
popped it back in after each dislocation.  Each dislocation 
caused considerable pain.  Following a physical examination, 
he was recommended to undergo surgery.  

A February 2004 note indicated that the right shoulder 
dislocated with any overhead movement, and occasionally while 
sleeping.  Steroid injections offered no improvement.  Upon 
physical examination, he was unable to perform forward 
flexion or abduction past 90 degrees.  

In April 2004, the veteran reported that he was unable to 
work full time due to his right shoulder disability.  He did 
a few odd jobs.  Physical examination of the shoulder 
revealed the arm locked in about 40 degrees of abduction and 
external rotation.  Any movement was resisted by the patient 
with extreme pain.  He was hardly able to lie down on the 
examining table.  He was given a lidocaine injection and 
referred to the surgical clinic.  The diagnosis was recurrent 
dislocation of the right shoulder.  

A December 2004 note indicated that the veteran was scheduled 
for an open labral repair with a capsular shift.  The veteran 
could not accomplish over-head activities.  He was advised 
not to lift greater than 10 pounds or engage in repetitive 
activities.  The diagnosis was recurrent dislocation, chronic 
instability of the right shoulder with adhesive capsulitis.  

During the December 2004 hearing, the veteran testified that 
the shoulder dislocated approximately 5 times per week.  

The veteran's right shoulder disability is rated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5024-5201.  Diagnostic Code 5024 contemplates 
tenosynovitis.  Tenosynivitis is rated based upon limitation 
of motion of the affected part.  Diagnostic Code 5201 
provides for a 20 percent rating for limitation of motion of 
the minor arm to shoulder level.  Arm motion limited to 25 
degrees from the side warrants a 30 percent evaluation.  

Similarly, a rating greater than 20 percent is available 
pursuant to Diagnostic Code 5200, where there is ankylosis of 
the scapulohumeral articulation between favorable and 
unfavorable.  In such cases a 30 percent rating is warranted.  
Unfavorable ankylosis of the scapulohumeral articulation 
where abduction is limited to 25 degrees from the side 
warrants a 40 percent rating for the minor arm.  

Furthermore, higher ratings are possible in cases where there 
is loss of head of the humerus or fibrous union of the 
humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

The Board finds that the veteran's service-connected right 
shoulder disability is manifested by severe, recurrent 
dislocation, instability, and results in daily pain.  He can 
only flex the arm to midway between his side and his shoulder 
level.  The Board finds, given the reports of increasing 
instability, prescribed limitations on the use of the arm, 
and the recent findings of frequent recurring dislocation, 
that, with consideration of painful motion, his functional 
loss currently must be evaluated as being greater than that 
of flexion restriction at minor arm limited to shoulder level 
degrees.  While there are no objective findings or arm motion 
limited to 25 degrees from the side, considering the 
veteran's functional loss, as well as the other factors set 
forth in Deluca, supra, and 38 C.F.R. § 4.59, the Board finds 
that the disability picture more likely approximates a higher 
level of disability, and an increased rating of 30 percent 
for the service-connected right shoulder disability is for 
application in this case.  Thus, the higher rating is for 
assignment.  38 C.F.R. § 4.7.

2.  Hemorrhoids

By way of an August 2000 rating decision, service connection 
for hemorrhoids was granted.  A noncompensable (0 percent) 
disability rating was assigned.  In January 2001, the veteran 
claimed entitlement to an increased rating for the service-
connected disability.  

During a VA examination in March 2001, the veteran stated 
that he had bleeding, itching and burning pain of hemorrhoids 
with every bowel movement.  He treated it with laxative, 
Metamucil, Preparation H, and suppositories.  He stated that 
the medications did not seem to help.  Upon physical 
examination, there was a +1 centimeter hemorrhoid that was 
tender to palpation, but not thrombosed.  

During a VA examination in February 2003, the veteran 
complained of pain and bleeding with every bowel movement.  
Upon physical examination, the rectum and anus were normal 
appearing with good tone.  He had an external hemorrhoid on 
the superior aspect of the anus.  It was approximately .7 
centimeters in size.  There was no evidence of thrombosis or 
recent bleeding.  The diagnosis was external hemorrhoids.  

VA outpatient treatment records reflect that the veteran was 
on a high fiber diet for control of constipation.  

The veteran's service-connected hemorrhoid disability is 
rated as noncompensably disabling pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  Under that code, a 
noncompensable rating is warranted where hemorrhoids are mild 
or moderate in degree.  A 10 percent rating is warranted 
where they are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is warranted where there is persistent 
bleeding with secondary anemia, or with fissures. 

After considering the evidence of record, the Board finds 
that the veteran's hemorrhoids are no more than moderate in 
degree.  The evidence reflects that they are not large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  While there is evidence of 
painful bowel movements accompanied by bleeding, there is no 
competent evidence of persistent bleeding of such severity as 
to result in anemia or fissures.  Such findings are not shown 
in any of the medical evidence.  Accordingly, the Board 
concludes that the criteria for a compensable rating for 
hemorrhoids are not met. 


ORDER

Service connection for gastroesophageal reflux disorder is 
denied.  

Service connection for a right hand disability is denied.  

Service connection for a left hand disability is denied.  

A 30 percent evaluation for tendonitis with impingement 
syndrome of the right shoulder is granted, subject to the law 
and regulations concerning payment of monetary benefits.  

A compensable evaluation for hemorrhoids is denied.  


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claims for service connection for 
bilateral knee disability and an increased rating for tension 
headaches.  

Initially, with respect to the claim for service connection 
for a bilateral knee disability, review of the veteran's 
service medical records reveals that during a physical 
examination in November 1999, the veteran stated that he had 
occasional knee pain.  The examination report noted that the 
pain resolved spontaneously and did not require medical 
treatment.  There were no findings of a current bilateral 
knee condition.  During the VA examination in December 1999, 
there were no complaints or findings of a bilateral knee 
condition.  

Shortly following service, during VA treatment in December 
2000, the veteran complained of pain in his knees.  He 
complained that the knees felt weak and he was afraid that 
they would give out.  

During the VA examination in March 2001, the veteran stated 
that he started having knee pain during service in 1998 after 
a lot of running and marching.  He complained of current 
bilateral knee pain that was aggravated by climbing, running, 
kneeling and squatting.  Upon physical examination, the knees 
were tender to palpation.  The veteran complained of pain 
throughout range of motion testing.  He could flex each knee 
to 120 degrees.  X-rays showed a faint 1.5-centimeter density 
overlaying soft tissues anterior to the distal left femur.  
The density was not visualized on the frontal view and 
probably represented an artifact.  The x-ray examination, 
otherwise, was essentially negative.  The diagnosis was 
bilateral knee patellofemoral pain syndrome.  

A September 2001, x-ray examination revealed moderate loss of 
joint space in both right and left medial compartments.  The 
findings were suggestive of posttraumatic osteoarthritis.  

Finally, during the hearing in December 2004, the veteran 
testified that his knees were constantly painful.  He 
attributed the condition to running and marching during 
service.  

38 U.S.C.A. § 5103A(d) provides that medical examinations are 
needed in cases where the evidence of record, to include all 
information and lay and medical evidence contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability; and 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  

In this matter, while the veteran was afforded VA 
examinations, as noted above, they did not include an opinion 
with respect to the etiology of the knee condition.  
Accordingly, the Board finds that the veteran should be 
afforded a VA examination, for purposes of determining the 
current nature, extent and etiology of his claimed bilateral 
knee disability.  

Additionally, the Board finds that another VA examination is 
warranted with respect to the veteran's claim for an 
increased rating for tension headaches.  In this respect, 
there are inadequate medical findings as to whether or not 
the veteran suffers from migraine headaches, whether there is 
an underlying cause for his headache disorder, and findings 
with respect to the frequency and severity of the disability.  

Specifically, during VA examination in March 2001, the 
veteran was diagnosed with tension headaches.  The veteran 
reported headaches 2-3 times per day.  The headaches started 
on the side of his head and migrated to the entire head.  He 
reported throbbing, nausea and vomiting with the headaches 
two to three times per week.  He treated the condition with 
sulindac, which was somewhat helpful.  

A January 2002 VA treatment note includes the veteran's 
complaints of headaches.  He reported throbbing in the head, 
and nausea but no vomiting.  Occasionally, he had photophobia 
but no phonophobia.  He was prescribed fioricet.  

During treatment in July 2002, the veteran was diagnosed with 
migraine headaches.  The note indicated that fioricet was not 
helpful.  The veteran reported daily headaches.  He had not 
had a neurology consultation.  He was given a trial of sinus 
steroids for possible sinus origin of the headaches and 
scheduled for a neurology consult.  

During a VA neurological examination in February 2003, the 
veteran stated that he had constant headaches, mostly 
involving the posterior aspect of the head, occipital region, 
but also could involve the entire parietal and frontal.  The 
headache tended to move around but did not radiate to the 
shoulder or arm.  He reported nausea but without vomiting, 
and positive photophobia.  The pain was described as 
throbbing in nature, a 10/10, constant, associated with 
positive dizziness and blurriness.  The veteran stated that 
Tramadol occasionally helped with the condition.  Upon 
physical examination, the veteran's cranial nerves II through 
XII were intact.  There was tenderness to palpation over the 
posterior aspect of his head.  The frontal and maxillary 
sinuses were not tender to palpation.  Based upon the history 
and physical examination, he was diagnosed with tension 
headaches rather than migraines.  

During the hearing in December 2004, the veteran testified 
that he had daily headaches.  During the headaches, he had 
nausea, and was bothered by light and sound.  He would lie 
down whenever he had a headache in order to relieve his 
symptoms.  

Accordingly, the Board finds that additional examination is 
warranted.  

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and/or evidence in support 
of his claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent medical records not currently 
of record.  The RO's letter should also 
invite the appellant to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  For 
instance, if the veteran keeps a headache 
calendar or diary of occurrences and 
severity, copies of the document should 
be provided.

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe any further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA orthopedic examination of 
knees. The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (and consultations, if warranted) 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.

Following a physical examination, the 
examiner should provide an opinion as to 
whether it is as least as likely as not, 
i.e., at least a 50 percent probability, 
that any knee condition is related to the 
veteran's military service.

4.  The veteran should be afforded a VA 
neurological examination to determine the 
current severity of his service-connected 
headache disorder.  The neurological 
examiner should be instructed to fully 
document the veteran's headache 
symptomatology.  An opinion should be 
rendered as to whether the veteran 
suffers from migraine headaches or some 
other headache disorder.  The examiner 
should opine whether a current headache 
disorder is due to some underlying 
disorder, to include a sinus disorder 
etc., the veteran's service-connected 
right shoulder disability, or a 
psychiatric disorder.  

He should be asked to document the 
frequency and duration of any prostrating 
attacks of migraine headaches over the 
past twelve months.  The examiner should 
also be requested to offer an opinion as 
to whether headaches cause or is capable 
of producing industrial inadaptability 
resulting solely from the veteran's 
headache attacks.  The reasons and bases 
for all findings and opinions should be 
provided in the examination report. 

5.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of such examination sent to the 
veteran by the pertinent VA medical 
facility.  The medical facility should 
indicate whether any notice that was sent 
was returned as undeliverable.

6.  To help avoid a future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished to the extent possible, 
in compliance with this REMAND.  If any 
action is not in complete compliance with 
the directives of this remand, the RO 
must implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for bilateral knee 
disability and an increased rating for 
tension headaches on appeal in light of 
all pertinent evidence and legal 
authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations), and afford 
them the appropriate me period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


